Citation Nr: 1802592	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-11 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Richard H. Shuster


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1988 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied service connection for a head injury.

The Veteran testified before a Veterans Law Judge during a February 2016 videoconference hearing. A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

The Veteran current does not have any current residuals of a head injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a head injury.
are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's service connection claim the Board notes that he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim. Additionally the Board notes that in addition to a TBI neurologically examination, the Veteran was also offered a psychiatric examination, which he refused. Therefore, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998). A current disability means a disability shown by competent evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997). The most fundamental requirement for any claim for service connection is current disability. See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Facts and Analysis

The Veteran contends that he is entitled to service connection for residuals of a head injury. As the weight of the evidence does not demonstrate a current diagnosis related to a head injury at any time during the appeal period, the Board finds that service connection is not warranted.

The evidence reflects that the Veteran experienced a head injury in service. His service treatment records (STRs) show treatment in April 1989 for injuries from a motor vehicle accident (MVA). See STRs. He was an unrestrained passenger in the back seat of a vehicle which was struck from behind. Id. He walked away from the accident, but then began to get dizzy and sat down. Id At that time, he had bleeding and headaches in the occipital region, plus no memory recall of the accident or his location. X-rays showed a normal skull, and the diagnosis was closed head injury with scalp laceration, without loss of consciousness, no obvious sequelae. Id Significantly, the Veteran's examination upon separation in 1991 shows a "normal" clinical evaluation. Upon contemporaneous physical evaluation, no abnormalities were identified. 

At the February 2016 Board hearing, the Veteran testified that he "saw a psychiatrist for a lot of years." See hearing transcript at 8.  He maintains that he started having psychiatric symptoms, particularly depression, related to the in-service MVA. See hearing transcript at 7. He also feels that his depression has led to heart problems. See hearing transcript at 9. However, during the hearing, the Veteran conceded that he had another MVA after service in October 2000. The Board also notes that his medical records show a second post service head injury in September 2003 when the Veteran slipped in the shower and hit his forehead. He was treated for a mild concussion. 

The Veteran was provided TBI VA examination in June 2017 to assess his claimed head injury residuals. (it is noted that the Veteran was also offered a psychiatric examination but refused). The examination was performed by a neurologist. The examiner provided the opinion that that it is less likely as not (less than 50% probability) the Veteran sustained a TBI, a loss consciousness, or a concussion in April 1989 after an in-service MVA. The examiner reasoned that even if the Veteran sustained a mild TBI while in-service current medical literature supports the injury is healed completely several days to a few months. He further provided that the Veteran's current cognitive complaints are perceived to be increasing and is counter to the natural healing of a mild TBI. "The weight of the medical literature supports that the natural progression of concussion/mild TBI is for all symptoms to be present and at worst severity initially at the time of injury and then to rapidly resolve without residuals within days to weeks." See June 2017 VA examination at 6.

The examiner additionally opined that "none the Veteran's current subjective psychiatric, emotional, cognitive, behavioral, or physical complaints are secondary to a TBI he never sustained in-service." He also provided that the Veteran's reported decreased sensation in both lower extremities and unsteady tandem gait are secondary to his severe peripheral vascular disease in his lower extremities secondary to chronic tobacco use and in no way related to his in-service head injury while. Except for the decreased lower extremity sensation, the Veteran's neurological exam was within normal limits. The VA examiner concluded that the claims file does not show evidence that the Veteran has ever sustained a TBI.

The VA examination is highly probative medical evidence. The VA examiner was informed of the relevant evidence, relied on accurate facts, and gave a fully articulated opinion that was supported by sound reasoning. Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

After considering the above, the Board finds that the preponderance of the evidence is against the claim, as the preponderance of the evidence fails to demonstrate a current disability related to the in-service head injury. A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board carefully considered the Veteran's lay statements. Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence). However, diagnosing residuals of a head injury such as cognitive and neurological symptoms goes beyond a simple and immediately observable cause-and-effect relationship and may require evaluation of imaging studies, clinical findings, and psychiatric evaluation. The Veteran has not demonstrated that he has the requisite medical knowledge to determine whether he has currently diagnosed residuals of a head injury. Thus, whether the Veteran has current head injury residuals requires specialized training for a determination and is not susceptible of lay opinion. The Veteran's statements alone cannot be accepted as competent medical evidence. 

Because the criteria for current disability have not been met, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection, the benefit of the doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Brammer at 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").

ORDER

Service connection for residuals of a head injury is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


